Exhibit 10.3

 

Form of
Director Restricted Stock Unit Agreement
(Annual Grant)

 

This Director Restricted Stock Unit Agreement (the “Agreement”), by and between
Envision Healthcare Holdings, Inc., a Delaware corporation (the “Company”), and
the Director whose name is set forth on Exhibit A hereto, is being entered into
pursuant to the Envision Healthcare Holdings, Inc. 2013 Omnibus Incentive Plan
(the “Plan”).  Capitalized terms that are used but not defined herein shall have
the respective meanings given to them in the Plan.

 

Section 1.                                           Grant of Restricted Stock
Units.  The Company hereby evidences and confirms its grant to the Director,
effective as of the date set forth on Exhibit A hereto (the “Grant Date”), of
the number of Restricted Stock Units set forth on Exhibit A hereto, as
satisfaction of the equity portion of the Director’s annual fee for the current
year ($          divided by the Fair Market Value of the Common Stock on the
Grant Date).  This Agreement is entered into pursuant to, and the Restricted
Stock Units granted hereunder are subject to, the terms and conditions of the
Plan, which are incorporated by reference herein.  If there is any inconsistency
between any express provision of this Agreement and any express term of the
Plan, the express term of the Plan shall govern.

 

Section 2.                                           Vesting of Restricted Stock
Units.

 

(a)                                 Vesting.  Except as otherwise provided in
this Section 2, the Restricted Stock Units shall become vested, if at all, on
the earlier of (i) the first anniversary of the Grant Date or (ii) the date of
the Company’s next annual shareholders meeting after the Grant Date, in each
case subject to the Director’s continued service on the Board of Directors of
the Company (the “Board”) from the Grant Date until the applicable vesting
date.  Vested Restricted Stock Units shall be settled as provided in Section 3
of this Agreement.

 

(b)                                 Effect of Termination of Services.

 

(i)                                     Death or Disability.  If the Director’s
service on the Board is terminated due to death or Disability (each, a “Special
Termination”), all outstanding Restricted Stock Units shall immediately vest as
of the date of such Special Termination.  Vested Restricted Stock Units shall be
settled as provided in Section 3 of this Agreement.

 

(ii)                                  Any Other Reason.  Upon termination of the
Director’s services on the Board for any reason other than a Special Termination
(whether initiated by the Company or by the Director), any unvested Restricted
Stock Units shall be forfeited and canceled effective as of the date of such
termination.

 

(c)                                  Effect of a Change in Control.  In the
event of a Change in Control, the treatment of any unvested Restricted Stock
Units shall be governed by Article XIV of the Plan.

 

(d)                                 Discretionary Acceleration.  Notwithstanding
anything contained in this Agreement to the contrary, the Administrator, in its
sole discretion, may accelerate the vesting with respect to any Restricted Stock
Units under this Agreement, at such times and upon such terms and conditions as
the Administrator shall determine.

 

--------------------------------------------------------------------------------


 

Section 3.                                           Settlement of Restricted
Stock Units.

 

(a)                                 Timing of Settlement.  Any outstanding
vested Restricted Stock Units shall be settled into an equal number of shares of
Common Stock on a date selected by the Company that is within 30 days following
the applicable vesting date (such date, the “Settlement Date”).

 

(b)                                 Mechanics of Settlement.  On the Settlement
Date, the Company shall electronically issue to the Director one whole share of
Common Stock for each vested Restricted Stock Unit, and, upon such issuance, the
Director’s rights in respect of such Restricted Stock Unit shall be
extinguished.  On or before the Settlement Date, at the Company’s request, the
Company and the Director shall enter into a Subscription Agreement that
establishes the rights and obligations of the Company and the Director relating
to the shares of Common Stock issued in respect of the Restricted Stock Units,
in the form then customarily used by the Company under the Plan for such
purpose.  In the event that there are any fractional Restricted Stock Units,
such fractional Restricted Stock Units shall be settled through a cash payment
equal to the portion of Restricted Stock Unit multiplied by the Fair Market
Value of the Common Stock on the Settlement Date.  No fractional shares of
Common Stock shall be issued.

 

Section 4.                                           Securities Law Compliance. 
Notwithstanding any other provision of this Agreement, the Director may not sell
the shares of Common Stock acquired upon settlement of the Restricted Stock
Units unless such shares are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or, if such shares are not then so registered,
such sale would be exempt from the registration requirements of the Securities
Act.  The sale of such shares must also comply with other applicable laws and
regulations governing the Common Stock, and the Director may not sell the shares
of Common Stock if the Company determines that such sale would not be in
material compliance with such laws and regulations.

 

Section 5.                                           Restriction on Transfer;
Non-Transferability of Restricted Stock Units.  The Restricted Stock Units are
not assignable or transferable, in whole or in part, and they may not, directly
or indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise) other than by will or by the laws of
descent and distribution to the estate of the Director upon the Director’s
death.  Any purported transfer in violation of this Section 5 shall be void ab
initio.

 

2

--------------------------------------------------------------------------------


 

Section 6.                                           Miscellaneous.

 

(a)                                 Tax Withholding.  Upon the settlement of
vested Restricted Stock Units and (if applicable) delivery of cash in respect of
any fractional Restricted Stock Units, the Director shall be obligated to
satisfy any applicable U.S. federal, state and local and non-U.S. tax
withholding or other similar charges or fees that may arise in connection
therewith.

 

(b)                                 Dividend Equivalents.  In the event that the
Company pays any ordinary dividend in cash on a share of Common Stock following
the Grant Date and prior to an applicable Settlement Date, there shall be
credited to the account of the Director in respect of each outstanding
Restricted Stock Unit an amount equal to the amount of such dividend.  The
amount so credited shall be deferred (without interest, unless the Administrator
determines otherwise) until the settlement of such related Restricted Stock Unit
and then paid in cash but shall be forfeited upon the forfeiture of such related
Restricted Stock Unit.

 

(c)                                  Authorization to Share Personal Data.  The
Director authorizes the Company or any Affiliate of the Company that has or
lawfully obtains personal data relating to the Director to divulge or transfer
such personal data to the Company or to a third party, in each case in any
jurisdiction, if and to the extent reasonably appropriate in connection with
this Agreement or the administration of the Plan.

 

(d)                                 No Rights as Stockholder; No Voting Rights. 
The Director shall have no rights as a stockholder of the Company with respect
to any shares of Common Stock covered by the Restricted Stock Units prior to the
issuance of such shares of Common Stock.

 

(e)                                  No Right to Continued Service on Board.
Nothing in this Agreement shall be deemed to confer on the Director any right to
continue in the service of the Company or any Subsidiary, or to interfere with
or limit in any way the right of the Company or any Subsidiary to terminate such
service at any time.

 

(f)                                   Interpretation.  The Administrator shall
have full power and discretion to construe and interpret the Plan (and any
rules and regulations issued thereunder) and this Award.  Any determination or
interpretation by the Administrator under or pursuant to the Plan or this Award
shall be final and binding and conclusive on all persons affected hereby.

 

(g)                                  Forfeiture of Awards  The Restricted Stock
Units granted hereunder (and gains earned or accrued in connection therewith)
shall be subject to such generally applicable policies as to forfeiture and
recoupment (including, without limitation, upon the occurrence of material
financial or accounting errors, financial or other misconduct) as may be adopted
by the Administrator or the Board from time to time and communicated to the
Director, and is otherwise subject to forfeiture or disgorgement of profits as
provided by the Plan.

 

(h)                                 Consent to Electronic Delivery.  By entering
into this Agreement and accepting the Restricted Stock Units evidenced hereby,
the Director hereby consents to the delivery of information (including, without
limitation, information required to be delivered to the Director pursuant to
applicable securities laws) regarding the Company and the Subsidiaries, the
Plan, this Agreement and the Restricted Stock Units via Company website or other
electronic delivery.

 

3

--------------------------------------------------------------------------------


 

(i)                                     Binding Effect; Benefits.  This
Agreement shall be binding upon and inure to the benefit of the parties to this
Agreement and their respective successors and assigns.  Nothing in this
Agreement, express or implied, is intended or shall be construed to give any
person other than the parties to this Agreement or their respective successors
or assigns any legal or equitable right, remedy or claim under or in respect of
any agreement or any provision contained herein.

 

(j)                                    Amendment.  This Agreement may not be
amended, modified or supplemented orally, but only by a written instrument
executed by the Director and the Company.

 

(k)                                 Assignability.  Neither this Agreement nor
any right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by the Company or the Director without the prior written
consent of the other party.

 

(l)                                     Applicable Law.  This Agreement shall be
governed in all respects, including, but not limited to, as to validity,
interpretation and effect, by the internal laws of the State of Delaware,
without reference to principles of conflict of law that would require
application of the law of another jurisdiction.

 

(m)                             Waiver of Jury Trial.  Each party hereby waives,
to the fullest extent permitted by applicable law, any right they may have to a
trial by jury in respect of any suit, action or proceeding arising out of this
Agreement or any transaction contemplated hereby.  Each party (i) certifies that
no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that they
and the other party hereto have been induced to enter into the Agreement by,
among other things, the mutual waivers and certifications in this Section 6(m).

 

(n)                                 Limitations of Actions. No lawsuit relating
to this Agreement may be filed before a written claim is filed with the
Administrator and is denied or deemed denied as provided in the Plan and any
lawsuit must be filed within one year of such denial or deemed denial or be
forever barred.

 

(o)                                 Section and Other Headings, etc.  The
section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

(p)                                 Acceptance of Restricted Stock Units and
Agreement.  The Director has indicated his or her consent and acknowledgement of
the terms of this Agreement pursuant to the instructions provided to the
Director by or on behalf of the Company.  The Director acknowledges receipt of
the Plan, represents to the Company that he or she has read and understood this
Agreement and the Plan, and, as an express condition to the grant of the
Restricted Stock Units under this Agreement, agrees to be bound by the terms of
both this Agreement and the Plan.  The Director and the Company each agrees and
acknowledges that the use of electronic media (including, without limitation, a
clickthrough button or checkbox on a website of the Company or a third-party
administrator) to indicate the Director’s confirmation, consent, signature,
agreement and delivery of this Agreement and the Restricted Stock Units is
legally valid and has the same legal force and effect as if the Director and the
Company signed and executed this Agreement in paper form.  The same use of
electronic media may be used for any amendment or waiver of this Agreement.

 

4

--------------------------------------------------------------------------------


 

Exhibit A to
Director Restricted Stock Unit Agreement
(Annual Grant)

 

Director:

 

 

 

Grant Date:

     , 201

 

 

Restricted Stock Units granted hereby:

 

 

 

 

5

--------------------------------------------------------------------------------